The plaintiff made a motion to reargue for the sole purpose of having the court amend its rescript in this case to state that no costs will be taxed in favor of the defendant. The motion was granted. As this action was predominantly one in equity, we could have made such an order as regards costs in this court when the case was decided. General Statutes, 2271. In neither the plaintiff's brief nor argument, however, was there any suggestion that he sought such an order in the event that the appeal should be decided against him. Without going so far as to decide that we could not in any event under such circumstances comply with a request of this nature, we hold that it is against the sound policy of this court to do so. It would be, in effect, an invitation to a party in equitable proceedings not to bring the matter of the taxation of costs before us when the case was presented, but to await a decision of the court and then, if he lost, seek to have the costs remitted. This would not be fair to this court and might result in delays in making public our decisions, because no opinion is printed as long as there is a motion to reargue pending and undecided.
The plaintiff makes the incidental claim that, as no correction was made in the finding, no costs should be *Page 247 
taxed against him for the printing of evidence on the defendant's appeal, citing Southern New England Ice Co. v. West Hartford, 114 Conn. 496, 513, 159 A. 470. In that case we refused to tax the cost of printing the evidence where no correction had been made in the finding, referring to the rule which is now 351 of the Practice Book. This provides that such expense as has been paid by the prevailing party for the printing of evidence shall be taxed in his favor unless the court shall find that the printing of it was "unjustifiable." The basis of the ruling in the Southern New England Ice Co. case was that in the situation then before us the printing of the evidence was "unjustifiable." Where a party in good faith and upon reasonable ground seeks material corrections in the finding, the printing of the evidence in support of his assignments of error cannot be regarded as unjustifiable.
  We make no change in the rescript as to costs. There is no occasion to pass upon the motion to strike out the motion to reargue.